Citation Nr: 1700835	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  09-00 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Propriety of the assignment of a separate rating for radiculopathy of the right lower extremity, evaluated as 10 percent disabling as of February 8, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to July 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating in excess of 10 percent for thoracolumbar spine strain.

The increased rating claim was remanded by the Board for additional development in April 2012 and, thereafter, a November 2012 rating decision assigned a separate 10 percent rating for radiculopathy of the right lower extremity as secondary to the Veteran's service-connected back disability, which had been recharacterized as thoracolumbar strain with disc herniation, effective February 8, 2008.  Such decision informed the Veteran that the former issue was ancillary to, and inextricably intertwined with, his claim for an increased rating for his back disability, and he did not need to take further action.  Indeed, the General Rating Formula for Disease and Injuries of the Spine, Note (1), provides that any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Therefore, as such issue was part and parcel of the Veteran's claim for an increased rating for his back disability, in a November 2014 decision, the Board took jurisdiction over it and affirmed the effective date and compensation level set by the Agency of Original Jurisdiction (AOJ).  Such Board decision also denied service connection for benign prostatic hypertrophy and increased ratings for hematuria, thoracolumbar strain with disc herniation, and right knee arthritis.

The Veteran subsequently appealed the November 2014 decision to the United States Court of Appeals for Veterans Claims (Court); however, he only offered argument as the issue of the propriety of the assignment of a separate rating for radiculopathy of the right lower extremity, evaluated as 10 percent disabling as of February 8, 2008.  Therefore, in a May 2016 Memorandum Decision, the Court found that he had abandoned the remaining issues addressed by the Board in the November 2014 decision and dismissed the appeal as to such matters.

With regard to the propriety of the assigned rating and effective date for his radiculopathy of the right lower extremity, in his briefs the Veteran argued that the Board abused its discretion by:  rating the Veteran's radiculopathy of the right lower extremity under Diagnostic Code 8520, denying a rating higher than 10 percent for such disability, and by not assigning an effective date prior to February 8, 2008, for the grant of the separate rating.  In the May 2016 Memorandum Decision, the Court vacated the November 2014 decision as to the issues of entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity and entitlement to an effective date prior to February 8, 2008, for the award of a separate rating for such condition, and remanded the matter for further consideration consistent with the Court's decision.

The Board notes that a November 2015 rating decision declined to reopen previously denied claims for service connection for bilateral hearing loss and a left shoulder disorder, and denied entitlement to service connection for arthritis of the right forearm.  Thereafter, the Veteran entered a notice of disagreement as to the denial of such claims in January 2016.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claims are still being developed by the AOJ.  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the claims file reveals that additional documents were added to the claims file after the issuance of the February 2013 supplemental statement of the case and November 2014 Board decision.  However, in a September 2016 submission, the Veteran waived his right to have his case remanded to the RO for review of additional evidence and asked that the Board proceed with the adjudication of his appeal.  38 C.F.R. § 20.1304 (c)(2016).  Therefore, the Board may properly consider such newly received records.



FINDINGS OF FACT

1.  The Board incorporates by reference the findings and conclusions in the November 2014 decision with regard to VA's duties to notify and assist.

2.  As of June 8, 2007, but no earlier, the Veteran's thoracolumbar strain with disc herniation resulted in radiculopathy of the right lower extremity, which is manifested by no more than moderate incomplete paralysis of the sciatic nerve.  


CONCLUSION OF LAW

As of June 8, 2007, but no earlier, the criteria for a separate rating of 20 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.124a, Diagnostic Code (DC) 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the May 2016 Memorandum Decision was narrow in scope.  Specifically, it vacated the Board's November 2014 decision as to the denial of a higher rating and earlier effective date for radiculopathy of the right lower extremity only to the extent that it failed to provide an adequate statement of reasons or bases for why a higher rating and an earlier effective date were not warranted.  In this regard, the Memorandum Decision affirmed the Board's selection of DC 8520 as the proper DC to rate the Veteran's radiculopathy of the right lower extremity and dismissed the appeal as to the other issues addressed in the November 2014 Board decision for failure to pursue such claims.  The Veteran was represented before the Court by an attorney.  In Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015)), the Court essentially ruled that when an attorney argues specific issues before the Court and raises no additional issues on remand, the Board is required to "focus on the arguments specifically advanced by the attorney...see Forcier [v. Nicholson, 19 Vet. App. 414,] 426 [(2006)], and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed."  Based on the foregoing, and in the interest of administrative efficiency, the Board will proceed by addressing only that aspect of its November 2014 decision that the Memorandum Decision identified as inadequate.  Id.  In short, the only questions presently on appeal before the Board are whether the Veteran is entitled to a rating in excess of 10 percent for his radiculopathy of the right lower extremity and an effective date prior to February 8, 2008, for the award of such separate rating.

Furthermore, at the Court, the Veteran's attorney did not offer any argument regarding any insufficiency in the Board's November 2014 decision's determinations in regard to VA's duties to notify and to assist.  Furthermore, since the issuance of the May 2016 Memorandum Decision, neither the Veteran nor his representative have offered any subsequent arguments regarding such matters.  Under these circumstances, the Board herein incorporates the findings and conclusions with regard to VA's duties to notify and assist from the November 2014 decision and shall not further discuss those issues.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected back disability is evaluated pursuant to DC 5237 (lumbosacral or cervical strain).  In addition to the General Rating Formula for Diseases and Injuries of the Spine, which dictates how to rate the orthopedic manifestations of a back disability, the criteria also includes the following provisions:  "Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code."  Pursuant to Note (1), the Veteran has been awarded a separate 10 percent rating pursuant to DC 8520 for radiculopathy of the right lower extremity as associated with his back disability, effective February 8, 2008.

Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and a maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

By way of background, the Board observes that an April 1997 rating decision granted service connection for the Veteran's low back pain with right sciatic neuropathy, and a 10 percent rating was assigned under DC 8520.  A December 2002 rating decision recharacterized this disability as lumbosacral strain and assigned a 10 percent rating under DC 5295 (as in effect at that time, lumbosacral strain).  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (any change in a diagnostic code by VA must be specifically explained).  This 10 percent rating has continued since that time and the Veteran never expressed dissatisfaction with the characterization of the disability or the diagnostic code used to evaluate his back disability.  

The appeal period before the Board begins on December 17, 2007, the date VA received the Veteran's claim for an increased rating for his back disorder, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  The pertinent evidence of record consists of VA examinations conducted in December 2007, February 2008, August 2009, and June 2012, VA treatment records, and lay statements from the Veteran.

After review of the evidence of record, the Board finds that a 20 percent rating, but no higher, for radiculopathy of the right lower extremity is warranted as of June 8, 2007, but no earlier.

In this regard, in his December 2007 claim for an increased rating, the Veteran reported that on December 14, 2007, he was told by a VA examiner that the problems he was experiencing with his right leg were not related to his service-connected right knee disorder, but to the nerves from his low back.  He further asserted that his right lower back problems caused him to limp.  

Based on a review of the record, it appears the Veteran was referencing the findings from a December 14, 2007, VA knee examination.  At that time the Veteran's right knee was examined, and the clinician specifically noted that the Veteran's gait was normal, that he had no limitation in standing or walking, and that his movement was painful.  He further noted quadriceps muscle pain unrelated to the right knee.  

Shortly thereafter, on February 8, 2008, the Veteran was afforded a VA spine examination in connection with his claim for an increased rating for a back disorder.  At that time he reported experiencing right lower extremity weakness and indicated that he had been favoring his right leg for approximately six to eight months, resulting in a limp.  He further reported that, approximately six to eight months prior to the examination, he experienced a radiating, burning sensation from his right lumbar region to his anterior thigh (quadriceps) for approximately one week that had resolved and had not returned.  The Veteran advised the February 2008 examiner that a VA orthopedist told him the burning and radiating leg pain may be related to his back disability.  The Veteran denied a history of bowel or bladder problems, erectile dysfunction, numbness, and paresthesias, but endorsed leg or foot weakness.  Upon examination, his right hip flexion and extension strength were slightly reduced to active movement against some resistance (4/5) but his right lower extremity strength was otherwise noted to be full (5/5).  Muscle tone was noted to be normal but the Veteran's right lower extremity was noted to be smaller than his left lower extremity due to disuse from favoring his right lower extremity.  The examiner associated such right leg muscle atrophy and size disparity to right knee degenerative joint disease and localized right low back pain.  The Veteran's lower extremity sensation to touch was normal bilaterally and while he had a hypoactive right ankle reflexes, his deep tendon reflexes (DTRs) were otherwise noted to be within normal limits.  Regarding imaging studies, the examiner noted that an undated electromyography study was negative for the right lower extremity.  Ultimately, the examiner diagnosed the Veteran with lumbosacral strain with occasional right side sciatica.

VA treatment records indicate that the Veteran aggravated his back disability in October 2008 when he reached into a mailbox at work.  Upon initial evaluation, straight leg raises were negative and the Veteran had palpable muscle spasms.  Several days later, he called to report a two day history of pain rated as 10/10, including moderate to severe radiating pain from his back with associated weakness.  Two days later, the Veteran appeared for treatment and reported progressive low back pain with numbness of the right lower extremity and difficulty walking; straight leg raises were positive at that time.  The Veteran was provided with chiropractic treatment and was advised to use an inversion table and gabapentin for pain relief.  When he returned for follow up treatment five days later, he reported that his right leg was always numb, but he could move with a limp.  He reported his pain was better immediately after using the inversion table and ranked his pain as 2/10.  Imaging studies performed at that time showed sacroiliac nerve root impingement and encroachment.  In a November 2008 letter, a VA clinician noted the history of the Veteran's workplace back injury with paresthesias and opined that it would take three to six months to recover.  

In December 2008, the Veteran was seen by the neurosurgery department for evaluation of his back disability and radiating pain.  At that time, he reported that the inversion table was helping treat his symptoms, that the numbness was gone except a little in his calf, and that his pain was 7/10 upon waking but improved throughout the day.  Upon examination, the Veteran was noted to have reduced sensation to light touch and pinprick in his right lower extremity.  His DTRs were normal.  Ultimately, the clinician discussed surgical repair options but the Veteran opted to continue using conservative pain management methods.  Subsequently, in January 2009, a VA clinician provided the Veteran with a letter authorizing his return to normal working conditions based on his reports that his symptoms had significantly improved since he began receiving treatment.  In this regard, at the end of February 2009, the Veteran reported his pain level as 0-1/10.

The Veteran was afforded another VA examination in August 2009.  At that time, he reported that he continued to experience low back pain and right leg numbness and that the use of an inversion table helped to alleviate his symptoms.  The examination report also noted his continued use of gabapentin to treat his nerve pain.  Regarding his symptoms, he denied bowel or bladder weakness, erectile dysfunction, numbness, paresthesias, or leg or foot weakness, and endorsed numbness and tingling sensation in his right leg.  The examiner noted the Veteran's gait was normal, he had full lower extremity strength, full sensation to touch, normal DTRs, and normal muscle tone without atrophy.

During a third VA examination in June 2012, the Veteran reported that, for the preceding five to six years, he experienced pain in his right leg with numbness.  He specifically noted burning pain into the right leg, tingling in the whole leg, weakness, and that "he [could] hear himself limping with the right[.]"  Use of an inversion table and gabapentin helped to alleviate his symptoms as indicated by the Veteran's reports that he did not experience the tingling and burning since he started using gabapentin.  Upon physical examination, the Veteran was noted to have a normal gait, full lower extremity strength, hypoactive lower extremity DTRs, right calf muscle atrophy, and decreased sensation to touch in the lower portion of the right lower extremity.  Straight leg raises were negative bilaterally.  Regarding the severity of the Veteran's lower extremity symptoms, the examiner noted moderate intermittent dull pain, paresthesias, and numbness in the right lower extremity.  During a concurrent peripheral nerves examination, the examiner found that the Veteran's radiculopathy of the right lower extremity did not cause trophic changes or a modified gait.  Ultimately, the examiner noted mild incomplete paralysis of the right sciatic nerve.

Based on the foregoing, the Board finds that a separate 20 percent rating, but no higher, is warranted for radiculopathy of the right lower extremity, effective June 8, 2007, but no earlier. 

Regarding the assignment of a 20 percent rating, while the June 2012 VA examiner opined that the Veteran's symptomatology was mild in nature, he also endorsed moderate intermittent dull pain, paresthesias, and numbness, and noted the presence of muscle atrophy, as did the February 2008 examiner.  Furthermore, despite the fact that the Veteran's symptoms were ultimately described as mild by the 2012 examiner, the Veteran reported the use of medications alleviated his symptoms at least partially.  In Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), the Court held that "[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."  As can be seen in the above description of Diagnostic Code 8520, there is not an explicit statement indicating how the Board should treat the ameliorative effects of medication on the Veteran's radiculopathy of the right lower extremity.  Thus, pursuant to Jones, the Board may not deny entitlement to a higher disability rating based on the fact that the Veteran's use of medication completely or partially resolves his symptoms.  Accordingly, the Board must determine what the Veteran's radiculopathy of the right lower extremity symptoms would be, absent his use of medication.  Here, in the fall of 2008, prior to his prescription of gabapentin, the Veteran was reporting experiencing severe radiating pain and ranked his pain as 10/10.  Subsequent to using his medications, he rated his pain as only 0-1/10.  As such, there is a clear indication that, but for his use of medication, the Veteran's radiculopathy of the right lower extremity symptoms would be worse.  Ultimately, based on the notation of muscle atrophy by the 2008 and 2012 examiners, the Veteran's reports of severe pain prior to the use of medication, and the objective findings related to reduced sensation to touch, reduced strength, and hypoactive deep tendon reflexes, the Board finds that a 20 percent rating is warranted.

However, a higher rating for radiculopathy of the right lower extremity is not warranted.  Specifically, as noted above, the 2012 VA examiner described the Veteran's radiculopathy of the right lower extremity as mild and the record only notes slight decreases in strength or sensation to touch (4/5 strength and decreased sensation to touch).  The Board acknowledges the Veteran's reports that his radiculopathy of the right lower extremity caused him to limp, but the medical evidence of record does not support this assertion.  In this regard, he was noted to have a normal gait by the 2007, 2008, 2009, and 2012 examiners.  Moreover, while the Veteran was noted to have some atrophy in his right leg, the 2008 examiner measured the right thigh to be three centimeters smaller than the left, with equal knee sizes, and 1.5 centimeters difference between the Veteran's calves (totalling less than five centimeters of difference between his leg sizes).  Similarly, the 2012 examiner only noted 1.5 centimeter difference in the circumference of the Veteran's calves and he declined to endorse rating the Veteran's sciatic nerve impairment as severe with marked muscular atrophy.  As such, the Board finds that there is no indication that higher ratings for moderately severe or severe incomplete paralysis, or complete paralysis, are warranted.  

As to the effective date of the award, the Board acknowledges the Veteran's reports in his December 2007 claim and during the February 2008 examination that he began experiencing radiating pain approximately six to eight months prior to the 2008 examination.  In this regard, the Veteran is competent to describe certain symptoms associated with radiculopathy of the right lower extremity to including radiating pain, numbness, tingling, and the like.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Additionally, as noted above, the Veteran has reported that, prior to the December 2007 knee examination, he thought the radiating pain in his right leg was a symptom of his service-connected knee disorder and that is why he did not previously seek an increased rating for his back disability.  Such assertion is supported by the fact that he filed a claim for an increased rating for his knee disability in October 2007, noting a recent flare in his condition.  Thus, the Board will accord the Veteran the benefit of the doubt that his symptoms preceded the February 8, 2008, examination by approximately six months and assigns an effective date of June 8, 2007, eight months prior to the February 8, 2008, examination.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected radiculopathy of the right lower extremity and again notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the Board finds the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts and has relied on the Veteran's testimony with regard to the matters he is competent to address, the Board otherwise relies upon the competent medical evidence with regard to the specialized evaluation of symptom severity and details of clinical features of the service-connected disorder at issue.   

The Board has considered whether staged ratings under Fenderson, supra, and Hart, supra, are appropriate for the Veteran's service-connected radiculopathy of the right lower extremity; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected radiculopathy of the right lower extremity with the established criteria found in the rating schedule.  In this regard, under the currently assigned schedular criteria neurological disabilities are to be rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  Further, if psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etcetera, present, such disorders are to be rated under corresponding schedular criteria.  Id.  Relevant to this claim, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  Id.  Thus, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated.  Specifically, the Veteran's reports of radiating pain, numbness, burning, and weakness in the right lower extremity are contemplated by the rating criteria under which the disability is rated.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun, supra.; Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for the disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board notes that the Memorandum Decision found no error in the November 2014 decision with regard to the Board's determination that a total disability rating based on individual unemployability due to service-connected disability (TDIU) had not been raised by the Veteran or the record.  However, for the sake of completeness, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this regard, the evidence of record indicates that the Veteran is currently employed.  Moreover, there is no indication that the Veteran's service-connected radiculopathy of the right lower extremity renders him unemployable.  Therefore, the issue of entitlement to a TDIU is not raised in the instant appeal and further consideration of such is not necessary.


For the foregoing reasons, the Board finds that a rating of 20 percent, but no higher, for radiculopathy of the right lower extremity is warranted as of June 8, 2007, but no earlier.  In reaching such determination, the Board has considered the applicability of the benefit-of-the-doubt doctrine and has applied it with respect to the effective date of the award and the disability rating assigned.  However, as the preponderance of the evidence is against other higher or separate ratings or an earlier effective date, that doctrine is not applicable as to other aspects of the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As of June 8, 2007, but no earlier, a 20 percent rating, but no higher, for right lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


